The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim interpretation and background information:
1) While the term ‘ash’ means solid inorganic oxides, it is taken (for purposes of this action) to mean the solid products leftover from the combustion/pyrolysis of biomass. See col. 2 of 4532227.
2) Stephens 6114280 col. 2 teaches process in which rice hulls are ‘combusted’ to form rice hull ash containing carbon, which activates the carbon. Thus, ‘burning’ forms active carbon, which can be separated to make a pure material. In col. 3, a ‘gasification’ process is discussed in which off-gas is burned to make energy and an ash which contains active carbon, which may be purified. Column 4 discusses a ‘pyrolysis’ of rice hulls, in which ash containing active carbon is made. Therefore, regardless of the terminology, heat treatment of the biomass makes active carbon in any atmosphere (inert for pyrolysis, oxidative for combustion).
 
 Claims 1-15, 18, 19, 22-26, 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase ‘ratio that is about the stoichiometric ratio’ is unclear as to the variation allowed, particularly in view of the comments above.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 18, 19, 22-26, 28-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 There is no support in the specification for the phrase in claim 1 ‘wherein the oxidant is present … ratio for combustion’.  The specification does not contemplate, for example, an oxygen level above that required for combustion. Neither the phrase nor its equivalent expression is anywhere in the specification.

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. 8361186.
Shearer teaches, especially in col. 3-9, heating biomass (which may be wet) in a ‘closed pyrolysis’ atmosphere which can contain oxygen, noting restricted air ingress of col. 6. Energy, CO and other products are obtained, and the carbon yield can be optimized to the claimed values. These overlapping ranges render the claims obvious; In re Malagari 182 USPQ 549. The carbon material may be treated, and the recycle is suggested in the middle of col. 5, and col. 9 teaches off-gas activation agent- any entrained carbon would then be recycled.

Claims 1, 2, 5-7, 9-15, 18, 19, 23-26, 28-32, 34-36 rejected under 35 U.S.C. 103 as being unpatentable over Stephens 6114280 taken with Shearer.
Stephens teaches, especially in col. 2, a process in which rice hulls are ‘combusted’ to form rice hull ash containing carbon, which activates the carbon. Thus, ‘burning’ forms active carbon, which can be separated to make a pure material.
In col. 3, a ‘gasification’ process is discussed in which off-gas is burned to make energy and an ash which contains active carbon, which may be purified. Column 4 discusses a ‘pyrolysis’ of rice hulls, in which ash containing active carbon is made. Therefore, regardless of the terminology, heat treatment of the biomass makes active carbon in any atmosphere (inert for pyrolysis, oxidative for combustion). This differs in that it overlaps the carbon content (3-13%), however the overlap renders the claims obvious. The ash may be caustically digested (‘chemical treatment’) to recover the carbon. An embodiment of 40% carbon is also taught (claims 5, 6). For claims 9-14, this is simply oxygen from the inorganic oxides in the ash. For claim 16, using the oxygen level is obvious to avoid burning all the potentially valuable active carbon produced and is achieved by limiting the access to air (claim 18) and thus meeting claim 19 when the gases build up. Column 4 teaches acid wash, meeting claim 30, noting the 112 rejections above. Claim 34 is met by simply combining the carbon from two batches, which is obvious to package the product for sale.
   Stephens does not teach capture and combustion of the off-gases, however Shearer does as noted above. Doing so in the process of Stephens is an obvious expedient for economic efficiency to capture heat content and avoid pollution.

Claim 79 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9388355. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
While the exact ash level is not specified in the patent, no patentable difference is seen since the sources, and thus ash levels, can be the same. Note that recycling off-gas can introduce entrained carbon into the product.

Claim 79 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10611977. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
While the exact ash level is not specified in the patent, no patentable difference is seen since the sources, and thus ash levels, can be the same. Note that recycling off-gas can introduce entrained carbon into the product.
 
Claim 79 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10982161. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
While the exact ash level is not specified in the patent, no patentable difference is seen since the sources, and thus ash levels, can be the same. Note that recycling off-gas can introduce entrained carbon into the product.

Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.
 The applicant is not permitted to use conventional terms contrary to their normal meaning. Thus, the statement that ‘the ash contains 10% carbon’ (and the like) means that the other 90% is conventional ash components. It is not alleged that ‘any’ conditions result in active carbon formation; the action simply points out that various sources use different terms for the process of formation of active carbon and carbonized carbon using a largely or essentially reducing atmosphere. This illustrates precisely why applicants should not use conventional terminology contrary to its normal meaning. The Golden Book excerpt does not address this issue, but otherwise correctly states processes for making active carbon.
As to Shearer, the limitations of claim 1 are largely argued and this claim is no longer rejected thereby, it is noted that when Shearer recycles off-gas for the purpose of performing activation, the entrained carbon is ‘another source of carbon’ which now contacts the ‘ash’.
As to Stephens/Shearer, Stephens in col. 2 lines 20-35 teaches active carbon formation. Thus, the reference is deemed to teach active carbon, despite using the term ‘combustion’.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736